                            IN THE UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION

DOROTHY MCCASKIL,                                §
                                                 §
               Plaintiff,                        §
v.                                               §    Civil Action No. 3:19-CV-1276-L
                                                 §
SKYLINE POST ACUTE LLC, d/b/a                    §
FT. WORTH WELLNESS &                             §
REHABILITATION,                                  §
                                                 §
               Defendant.                        §

                                             ORDER

       Before the court is Defendant’s Opposed Motion to Transfer Venue to Fort Worth Division

(“Motion”) (Doc. 10), filed June 21, 2019. On August 29, 2019, the Findings, Conclusions and

Recommendation of the United States Magistrate Judge (“Report”) (Doc. 17) was entered,

recommending that the court grant Defendant’s Motion and, pursuant to 28 U.S.C. § 1404(a),

transfer this action to the Fort Worth Division. No objections to the Report were filed.

       After reviewing the Motion, briefs, and Report, the court determines that the findings and

conclusions of the magistrate judge are correct, and accepts them as those of the court. Accordingly,

the court grants Defendant’s Motion (Doc. 10) and, pursuant to 28 U.S.C. § 1404(a), transfers this

case to the Fort Worth Division of the Northern District of Texas and directs the clerk of the court

to effect the transfer in accordance with the usual procedure.

       It is so ordered this 13th day of September, 2019.



                                                      _________________________________
                                                      Sam A. Lindsay
                                                      United States District Judge


Order – Solo Page
